DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/02/2020 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the volume“ in lines 3 and 4 in claim 1. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 11, lines 5-6 and in claim 13, line 6 for "a movement axis".
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 14 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wirz (CH 675216).
Regarding claims 1-2, Wirz discloses a dosing pump for moving a fluid (fig.1-6), comprising a dosing head (see fig.4a-c) in which there is a dosing chamber (3) and a displacement element (4) reciprocatable between a first and a second position (see fig.4), wherein the displacement element delimits the dosing chamber (see fig.4a, b, c), 
Wirz is silent in disclosing the square of the stroke length h is at least forty and or eighty times greater than the cross-sectional area Q. Instead Wirz discloses (see fig.4), the dimension of the cross-section of the square of the stroke length h (gap between 13 and head of 9) is at least greater than the cross-sectional area Q. It appears that Applicant has not put such a criticality on having the stroke length h being at least forty and or eighty times greater than the cross-sectional area Q other than the stroke element being able to press onto the membrane in dispensing a measured volume of the fluid, in which Wirz meets the same expectation by providing such a stroke length. Furthermore, one of ordinary skill in the art, would have expected the stroke length of Wirz, and applicant’s invention, to perform equally well with either the stroke length taught by Wirz or the claimed stroke length because both stroke lengths would perform 
 Regarding claims 3 and 14, Wirz discloses the linear motor comprises a stationary element (stationary part of motor that piston rod is coupled to) and a moveable element (43), wherein in operation of the linear motor the moveable element performs a movement relative to the stationary element between a first end position and a second end position and wherein the stroke element is connected to the moveable element of the linear motor or is integral therewith (see movement of the 9 via 43 in figs. 1 and 4a-c).
Regarding claims 5-6, Wirz discloses the dosing pump has an energy storage means, wherein the energy storage means is so connected to the moveable element of the linear motor that energy is transferred to the energy storage means by a movement of the moveable element in the direction of the first end position and the energy storage means then delivers the stored energy to the moveable element when the moveable element is moved in the direction of the second end position ([0065], via “pneumatic actuation means”).
Regarding claim 9, Wirz discloses the displacement element is a diaphragm ([0041], “flexible membrane 4”; see attached translation).
Regarding claims 10 and 16-17, Wirz discloses all the features of the invention except that the cross-sectional area Q is less than or equal to 0.8 cm2; 0.2 cm2; and 0.075 cm2. Instead, Wirz discloses “The exemplary embodiments shown are shown enlarged by a factor of about 1.8 to 2. The thickness of the silicone membrane is about 1 mm and . 
Allowable Subject Matter
Claims 4, 7-8, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Reichmuth (US 2017/0341072). Regarding claim 1, Reichmuth discloses a dosing pump (fig.1-5) for moving a fluid, comprising a dosing head (11) in which there is a dosing chamber  (see chamber in fig.1b) and a displacement element ([0086], “plunger”) reciprocatable between a first and a second position, wherein the displacement element delimits the dosing chamber, and the volume of the dosing chamber in the first position of the displacement element is greater than the volume of the dosing chamber in the second position of the displacement element (volume difference between dispensing and non-dispensing position), wherein the displacement element is coupled to a linear motor ([0088], 14) by way of a stroke element (12) in such a way that in operation of the linear motor the stroke element performs a forward stroke and a return stroke in a housing (1) in a direction of a movement axis (along A) with a stroke length h and the displacement element is reciprocated between the first position and the second position (movement distance of the plunger), characterised in that the stroke element has a cross-sectional area Q perpendicularly to the movement axis (see area of 12 and direction A). In combination with other claimed limitations, Reichmuth fails to disclose the square of the stroke length h is at least forty times greater than the cross-sectional area Q. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754